Title: To Alexander Hamilton from Tobias Lear, 18 January 1792
From: Lear, Tobias
To: Hamilton, Alexander


[Philadelphia] January 18, 1792. “… T. Lear has the honor to return to the Secretary of the Treasury General Lincoln’s Letter of the 1st of December, respecting the Compensation of the Keeper of the Light House at Portland, and to inform the Secretary that the President conceives from the statement made in Genl. Lincoln’s letter, that the addition of twenty dollars, to the annual sum of eighty already established, would be a sufficient compensation for that service, and as much as it would be proper to allow. The letter from the Collector of Alexandria is likewise herewith returned.”
